DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                    
This office action is in response to the amendment filed on 02/25/2021.  Claims 1-7, 9-13 remain pending with claims 1, 9 and 11 have been amended.                          

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney on record, Ms. Tung-Yan McNally on 03/12/2021.             
The application has been amended as follows: 
Claim 1 (Currently Amended):    
A smart glass comprising:               
a plurality of lenses;      
a frame structure connected to the plurality of lenses;            
a display module disposed in at least one of the plurality of lenses; the display module 
having a plurality of display units arranged in a matrix; each display unit comprising at least             one micro LED unit, and at least one first optical photoelectric conversion unit for converting ambient or solar light into electric power; 
a battery disposed in the frame structure and electrically connected to the display module;    
and 
a processor electrically connected to the display module and the battery;         
wherein each display unit further comprises an optical sensor;                
wherein the smart glasses further comprises a filter control module; the filter control module is disposed in the frame structure, and is electrically connected to the processor; the processor controls the at least one micro LED unit in one of the display units to display images, 

Claim 9 (Currently Amended):               
A smart glasses comprises:               
a plurality of lenses;      
a frame structure connected to the plurality of lenses;            
a display module disposed in at least one of the plurality of lenses; the display module 
having a plurality of display units arranged in a matrix; each display unit comprising at least one micro LED unit, and at least one first optical photoelectric conversion unit for converting 
ambient or solar light into electric power; 
a battery disposed in the frame structure and electrically connected to the display module;    
and 
a processor electrically connected to the display module and the battery;         
wherein each display unit further comprises an optical sensor;                
wherein the smart glasses further comprises a filter control module; the filter control module is disposed in the frame structure, and is electrically connected to the processor; the processor controls a part of the at least one micro LED unit in each display unit to display images, and controls the rest of the at least one micro LED unit in each display unit to emit non-visible light through the filter control module, such that the micro LED unit can cooperate with the optical sensor to perform retinal scanning.                              
 
Claim 11 (Currently Amended):                
A smart glasses comprises:               
       		a plurality of lenses;      
                       	a frame structure connected to the plurality of lenses;            
                       	a display module disposed in at least one of the plurality of lenses; the display module 
having a plurality of display units arranged in a matrix; each display unit comprising at least one micro LED unit, and at least one first optical photoelectric conversion unit for converting 
ambient or solar light into electric power; 
a battery disposed in the frame structure and electrically connected to the display module;    
and 
                       	a processor electrically connected to the display module and the battery;         
                       	wherein each display unit further comprises an optical sensor;            
wherein the smart glasses further comprises a filter control module; the filter control module is disposed in the frame structure, and is electrically connected to the processor; the processor controls the at least one micro LED unit in each display unit to display images for a specified time duration, and controls the at least one micro LED unit in each display unit to emit non-visible light through the filter control module, such that the micro LED unit can cooperate with the optical sensor to perform retinal scanning.                              

Allowable Subject Matter
Claims 1-7, 9-13 which are now renumbered as claims 1-12 are allowed.  For reason of allowance, please refer to the Applicant’s remarks filed on 02/25/2021.                   

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”                 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED TZENG whose telephone number is (571)272-7565.  The examiner can normally be reached on Weekdays from 2PM to 10PM.                
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 



/FRED TZENG/Primary Examiner, Art Unit 2625           
                                                                                                                                                                                             

FFT
March 13, 2021